Sec. 15 of ch. 377, Laws 1899, provides as follows: "Whenever any manufacturer of fertilizers or fertilizing materials shall have paid the charges hereinbefore (in this act) provided, his goods shall not be liable to any further tax, whether by city, town or county." The plaintiff, the Royster Guano Company, has paid the taxes levied by the State, and insists that no privilege tax could be levied by defendant upon its business of manufacturing fertilizers. The privilege tax levied by the town was not a tax on the goods, but a tax on the privilege of manufacturing guano within the corporate limits of the town.
We are of the opinion, therefore, that his Honor erred in restraining the town from collecting the tax of $25 against the Royster Guano Company, manufacturer of fertilizers.
Reversed.
Cited: S. v. Irvin, post, 992; Plymouth v. Cooper, 135 N.C. 8; GuanoCo. v. New Bern, 158 N.C. 355.
(72)